United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1553
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
John Gregory Lambros,                    *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                                Submitted: August 7, 1997

                                    Filed: September 2, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

     The court previously vacated a life-imprisonment sentence imposed on John
Gregory Lambros following his conviction for conspiring to possess with intent to
distribute and to distribute more than five kilograms of cocaine, in violation of 21
U.S.C. § 841(a)(1), (b)(1)(A), and § 846. See United States v. Lambros, 65 F.3d 698
(8th Cir. 1995), cert. denied, 116 S. Ct. 796 (1996). On resentencing, Lambros moved
for a downward departure from the applicable Guidelines range, arguing that his
affliction with Hepatitis C has increased the chances of his contracting liver cancer or
cirrhosis of the liver. The district court1 denied Lambros’s motion and sentenced him
to 360 months’ imprisonment and eight years’ supervised release. This appeal
followed, in which Lambros challenges the denial of his motion.

      Based upon our review of the record, including the court’s statement that it found
“no reason to depart” from the applicable Guidelines, we conclude that the court was
aware of its authority to depart downward under U.S. Sentencing Guidelines Manual
§ 5H1.4, p.s. (1995) and made a discretionary decision not to do so; thus, the denial of
Lambros’s motion is unreviewable on appeal. See United States v. Fischl, 16 F.3d 927,
929 (8th Cir. 1994).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Robert G. Renner, United States District Judge for the District
of Minnesota.

                                          -2-